Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-21553-CIV-COOKE

   PATRICK GAYLE, et al.,

                  Petitioners/Plaintiffs,

   vs.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field
   Office, U.S. Immigration and
   Customs Enforcement, et al.,

               Respondents/Defendants.
   ______________________________________/

                  DEFENDANTS’ RESPONSE TO PETITIONERS’ OBJECTIONS
                         TO REPORT AND RECOMMENDATION

          Defendants, by and through their undersigned counsel, file their Response to Petitioners’

   Objections to Report and Recommendation and state:

          I.      THE REPORT AND RECOMMENDATION APPLIED THE CORRECT
                  LEGAL STANDARD TO THE MEDICAL CARE OWED TO IMMIGRATION
                  DETAINEES

          Petitioners assail the Report and Recommendation for incorrectly applying the standards

   of medical care owed to persons serving criminal sentences to petitioners, who are in civil

   immigration detention. D.E. 70 at 3-6. Petitioners argue that civil immigration detainees are

   afforded greater protection under the due process clause “than convicted prisoners or even

   pretrial criminal detained individuals.” D.E. 70 at 4.   For this proposition, petitioners rely upon

   Youngberg v. Romeo, 457 U.S. 307 (1982), which involved a mentally retarded individual who

   was involuntarily committed to a Pennsylvania state institution. Youngberg claimed he had

   constitutional rights to safe conditions of confinement, freedom from bodily restraint, and
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 2 of 14



   habilitation. The Supreme Court observed that, “[p]ersons who have been involuntarily

   committed are entitled to more considerate treatment and conditions of confinement than

   criminals whose conditions of confinement are designed to punish.” 457 U.S. at 321-22.

             Having a right to more considerate treatment and conditions of confinement than

   convicted criminals does not necessarily mean having greater rights than a pretrial detainee. In

   Bell v. Wolfish, 441 U.S. 520 (1979), the Supreme Court rejected the notion that the

   presumption of innocence a pretrial detainee enjoys provides a substantive right to be free from

   conditions of confinement that are not justified by compelling necessity. Id. at 532-33. After

   noting the importance that the presumption of innocence plays in our criminal justice system, the

   Court added, “[b]ut it has no application to a determination of the rights of a pretrial detainee

   during confinement before his trial has even begun.” Id. at 533.

             In Hamm v. DeKalb County, 774 F.2d 1567 (11th Cir. 1985), the Eleventh Circuit held

   that a pretrial detainee’s right to basic necessities like food, living space, and medical care,

   emanates from the due process clause, not the Eighth Amendment. Id. at 1572. Further, the due

   process rights of a pretrial detainee are at least as great as the Eighth Amendment protections

   available to a convicted prisoner. Id. at 1574. In the end, the appellate court stated:

                    This court holds that in regard to providing pretrial detainees with
                    such basic necessities as food, living space, and medical care the
                    minimum standard allowed by the due process clause is the same
                    as that allowed by the eighth amendment for convicted persons.

   Id. With specific reference to Hamm’s claim of inadequate medical care, the Eleventh Circuit

   stated, “[t]o recover on his claim of inadequate medical care, Hamm had to prove that jail

   officials engaged in ‘acts or omissions sufficiently harmful to evidence deliberate indifference to

   [his] serious medical needs.’” Id. at 1574-75, citing Estelle v. Gamble, 429 U.S. 105, 106

   (1976).

                                                      2
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 3 of 14



          The Report and Recommendation properly found that the standard to be applied to

   petitioners’ claims of unreasonable exposure to COVID-19 infection is whether ICE “has been

   deliberately indifferent to their serious medical needs.” D.E. 63 at 63, citing Estelle, supra;

   Hamm, supra; and Jordan v. Doe, 38 F.3d 1559, 1564 (11th Cir. 1994).

          Pretrial detainees may not be subjected to conditions that amount to punishment. Bell,

   441 U.S. at 536-37. Petitioners contend they are living in worse conditions than people serving

   criminal sentences, so they are being unlawfully punished. D.E. 70 at 4-5. The Bell court noted

   that a court must decide whether a disability is imposed for the purpose of punishment, or

   whether it is but an incident of some other legitimate governmental purpose. “Absent a showing

   of an express intent to punish on the part of detention facility officials, that determination

   generally will turn on ‘whether an alternative purpose to which [the restriction] may rationally be

   connected is assignable for it, and whether it appears excessive in relation to the alternative

   purpose assigned [to it].” 441 U.S. at 538, citing Kennedy v. Mendoza-Martinez, 372 U.S. 144,

   168-69 (1963).

          Petitioners are not being subjected to conditions of confinement that amount to

   punishment. The fact that prisons operated by the United States and State of Florida are

   reducing their populations to prevent the spread of COVID-19 does not mean that petitioners,

   who remain detained, are being punished. United States Immigration and Customs Enforcement

   (ICE) issued its COVID-19 Pandemic Response Requirements on April 10, 2020. This was

   referenced extensively in the Report and Recommendation. D.E. 63 at 5, 8. ICE has also

   implemented procedures to review high-risk detainees’ detention status, and has released such

   individuals at the Broward Transitional Center. The detention population at Broward

   Transitional Center was reduced by 35 per cent, in part by releasing all detainees age 60 or older.



                                                     3
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 4 of 14



   Declaration of Juan A. Lopez-Vega, D.E. 30-1 at 6-7. Such reviews are continuing.

           Petitioners also rely upon two memoranda issued by Attorney General William Barr,

   relating to the increased use of home confinement at Bureau of Prisons’ facilities due to COVID-

   19 (April 3, 2020)(D.E. 70-2), and the litigation of pre-trial detention during the COVID-19

   Pandemic. D.E. 70-3. Petitioners state, “[i]n short, Attorney General Barr directed federal

   prosecutors and the Federal Bureau of Prisons to do what ICE refuses to do – evaluate and

   release individuals in custody to home confinement.” D.E. 70 at 5. This statement is incorrect

   for several reasons. First, ICE has taken steps to reduce its detainee population, such as the 35

   per cent reduction at Broward Transitional Center. Second, ICE has an obligation to protect the

   public, as does the Department of Justice. In the April 3, 2020 memo, Attorney General Barr

   cautions:

                    While we have a solemn obligation to protect the people in BOP
                    custody, we also have an obligation to protect the public. That
                    means we cannot simply release prison populations en masse onto
                    the streets. Doing so would pose profound risks to the public from
                    released prisoners engaging in additional criminal activity,
                    potentially including violence or heinous sex offenses. D.E. 70-3
                    at 3.

   Moreover, the Attorney General added, “while I am directing you to maximize the use of home

   confinement at affected institutions, it is essential that you continue making the careful,

   individualized determinations BOP makes in the typical case. Each inmate is unique and each

   requires the same individualized determinations we have always made in this context.” 1 D.E.

   70-2 at 4. Civil immigration detainees are no less unique, and require the same individualized

   determination to ensure release is appropriate, and the detainee will not pose a threat to the



   1
    Attorney General Barr’s April 6, 2020 memorandum, regarding pre-trial detention, includes similar admonitions.
   “We simply cannot agree to anything that will put the public at risk. COVID-19 presents real risks, but so does
   allowing violent gang members and child predators to roam free.” D.E. 70-3 at 2.

                                                           4
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 5 of 14



   public.

             The Report and Recommendation correctly found that deliberate indifference to serious

   medical need is the appropriate standard to be applied to petitioners’ claims.

             II.    THE REPORT CORRECTLY CONCLUDED THAT RELEASE FROM
                    DETENTION IS NOT AN AVAILABLE REMEDY, EVEN IF PETITIONERS
                    CAN ESTABLISH DELIBERATE INDIFFERENCE TO THEIR SERIOUS
                    MEDICAL NEEDS

             Despite devoting pages in their habeas petition, motion for preliminary injunction, and

   exhibits to support their claim that ICE has failed to adhere to CDC Guidelines on COVID-19, to

   include allegations of lack of soap; inadequate social distancing space in the detention facilities;

   being cohorted with other detainees due to suspected exposure; and lack of masks, petitioners

   chide the Magistrate Judge for incorrectly framing their case as one “challenging the conditions

   of confinement, when Petitioners are challenging the fact of their confinement.” D.E. 70 at 6

   (emphasis in original).

             A challenge to the fact of their confinement is when one of the petitioners claims he is a

   United States citizen, and therefore not subject to removal from the United States, or if a

   petitioner has a final order of removal, but has been detained more than six months, with removal

   not likely to occur in the reasonably foreseeable future. No petitioner is making such a claim.

   Instead, petitioners complain about how they are being detained.

             Petitioners attempt to re-cast their claims in order to avoid Gomez v. United States, 899

   F.2d 1124 (11th Cir. 1990).      While they deny they are challenging the conditions of their

   confinement, they describe their action as, “challenging the fact of their confinement by alleging

   that their confinement is improper under the circumstances and conditions at the detention

   facilities.” D.E. 70 at 7 (italics in original)(emphasis supplied). If the “circumstances and

   conditions at the detention facilities” are what makes petitioners’ confinement improper, then

                                                      5
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 6 of 14



   they are challenging the conditions of their confinement.

          The Report and Recommendation correctly analyzed the nature of petitioners’ claims,

   and how Gomez’s holding directly applies to the instant case. D.E. 63 at 51-55. Subsequent

   Eleventh Circuit cases have followed it. Fernandez v. United States, 941 F.2d 1488, 1494 (11th

   Cir. 1991)(“[t]he appropriate Eleventh Circuit relief from prison conditions that violate the

   Eighth Amendment … is to require the discontinuance of any improper practices, or to require

   correction of any condition causing cruel and unusual punishment.”), citing Gomez, 899 F.2d at

   1126. “Release from confinement is not a possible remedy.” Fernandez, 941 F.2d at 1494. Vaz

   v. Skinner, 634 Fed.Appx. 778, 781 (11th Cir. 2015).

          Moreover, other circuits have also concluded that the remedy for unlawful conditions of

   confinement does not include release from detention. Glaus v. Anderson, 408 F.3d 382 (7th Cir.

   2005)(“As release is not available under Bivens, Glaus’s habeas corpus petition would be proper

   if release were among the possible remedies for an Eighth Amendment deliberate indifference

   claim. Unfortunately for Glaus, it is not.”)(citations omitted); Crawford v. Bell, 599 F.2d 890,

   891-92 (9th Cir. 1979); and Cook v. Hanberry, 596 F.2d 658, 660 (5th Cir. 1979).

          Petitioners rely upon the Magistrate Judge’s opinion that prohibiting the release of

   prisoners based on the conditions of their confinement is the minority view, D.E. 70 at 10, citing

   D.E. 63 at 53, and argue that “other circuits that have addressed the issue allow the release of

   prisoners under similar circumstances.” Defendants disagree that Gomez’s holding is a

   minority view, since the Fifth, Seventh, and Ninth Circuits have come to the same conclusion.

   More importantly, in Sassy Doll Creations, Inc. v. Watkins Motor Lines, Inc., 331 F.3d 834

   (11th Cir. 2003), one of the parties argued that an Eleventh Circuit precedent decision was no

   longer valid because it relied upon a First Circuit decision, which subsequently had been



                                                    6
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 7 of 14



   overruled by the First Circuit. Id. at 840 n.1. This argument was rejected by the Eleventh

   Circuit, observing, “[t]hat does not matter to us as a panel, because the binding effect of our prior

   precedents in this circuit is impervious to the decisions of other circuits.” Id. (citation omitted).

           In Gomez, the petitioner had been convicted and sentenced to imprisonment. He suffered

   from AIDS, and claimed the medical treatment he was receiving was inadequate. 899 F.2d at

   1125. Gomez sought release pending the resolution of his habeas, and the district court held a

   hearing to determine if the two circumstances in Calley v. Callaway, 496 F.2d 701 (5th Cir.

   1974), were met. Those two circumstances are: (1) whether the petitioner has raised substantial

   constitutional claims upon which he has a high probability of success; and (2) whether

   extraordinary or exceptional circumstances exist which make the grant of bail necessary to make

   the habeas remedy effective. Calley, 496 F.2d at 702. The district court in Gomez concluded

   that both factors had been met, and granted a bond. On appeal, the Eleventh Circuit reversed,

   noting that, “[t]he district court apparently overlooked the fact that even if Gomez prevails on his

   habeas corpus petition, he would not be entitled to be released from prison.” Gomez. 899 F.2d at

   1125.

           Petitioners’ argument that release on bail is available in a habeas action challenging the

   alleged inadequacies of ICE’s efforts to protect petitioners from COVID-19 infection, D.E. 70 at

   11-12, is completely inconsistent with the holdings in Gomez and Calley v. Callaway. In

   Calley, the petitioner was U.S. Army Lieutenant William Calley, who had been court-martialed

   by the Army for his role in the My Lai massacre. Calley was convicted by an Army court-

   martial of premeditated murder of not less than 22 Vietnamese civilians, and assault with intent

   to murder one Vietnamese civilian. His conviction and sentence were reviewed and approved by

   the Army Court of Military Review, U.S. Court of Military Appeals, and the Secretary of the



                                                     7
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 8 of 14



   Army. Calley’s court-martial sentence to life imprisonment was reduced to ten years. During

   this period, Calley was under house arrest at Fort Benning, Georgia. In 1974, Calley learned he

   was to be moved to the disciplinary barracks at Fort Leavenworth, Kansas. 496 F.2d at 702. He

   filed a habeas petition, seeking an order preventing his transfer, and an application for bail. The

   district court granted bail to Calley.

           On appeal, the Fifth Circuit set out the two factors for bail being granted to a military

   prisoner pending post conviction habeas review. Id. The appellate court reversed the district

   court’s grant of bail, finding the lower court had not applied the two-fold standard. After

   applying the proper standard, the Fifth Circuit concluded that the circumstances did not warrant

   grant of bail pending the determination of the merits of the petition. Id. at 703.

           Release on bail pending the resolution of the habeas was permitted in Calley because the

   petitioner was attacking his court-martial conviction in the habeas. Thus, he was challenging the

   fact of his conviction. In contrast, Gomez was not challenging his criminal conviction and ten

   year sentence. Instead, he was challenging the adequacy of medical care being provided by the

   Bureau of Prisons for his AIDS condition, a condition of his confinement. That is why the

   Eleventh Circuit concluded that, “[t]he grant of bail pending consideration of his petition for writ

   of habeas corpus gave Gomez more relief on a preliminary basis that he would be entitled to if he

   ultimately prevails on his constitutional claims.” 899 F.2d at 1127.     The appellate court in

   Gomez plainly understood that Gomez was challenging a condition of his confinement, since it

   observed that, “[w]hile the petition for writ of habeas corpus is the sole remedy for prisoners

   challenging the fact or duration of their imprisonment … its use as a vehicle for relief from

   prison conditions has not been addressed by the Supreme Court.” Id. at 1125-26 (citations

   omitted). After noting that the government had not argued that a habeas petition was an



                                                     8
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 9 of 14



   improper vehicle for Gomez’s claim, the Eleventh Circuit added, “[i]f these claims are

   considered in a habeas context, however, this Court has held that even if a prisoner proves an

   allegation of mistreatment in prison that amounts to cruel and unusual punishment, he is not

   entitled to release.” Id., citing Cook v. Hanberry, 596 F.2d at 660.

          Inasmuch as petitioners raise claims relating to the conditions of their confinement, they

   are not eligible for bail. The Report and Recommendation correctly analyzed Gomez.

          III.    THE REPORT AND RECOMMENDATION CORRECTLY FOUND THAT
                  THE STATE CREATED DANGER DOCTRINE DOES NOT APPLY

          The Report and Recommendation found that petitioners had failed to demonstrate a

   substantial likelihood of success on their state created danger claim, alleged in Count Three

   (D.E. 1 at 105-107). D.E. 63 at 56-60. Petitioners contend the Report and Recommendation

   misconstrues the law and facts in concluding that the state created danger doctrine does not

   apply. D.E. 70 at 12-16.

          The constitutional underpinning of the state created danger doctrine is the due process

   clause. In Doe v. Braddy, 673 F.3d 1313 (11th Cir. 2012), the Eleventh Circuit stated that, “only

   custodial relationships automatically give rise to a governmental duty, under substantive due

   process, to protect persons from harm by third parties.” Id. at 1318, citing White v. Lemacks,

   183 F.3d 1253, 1257 (11th Cir. 1999). In Doe v. Braddy, the plaintiff was a five-year old child,

   who while living in his grandparents’ home, was sexually assaulted by a teenaged minor placed

   in the grandparents’ home by state social workers. 673 F.3d at 1314-17. In White v. Lemacks,

   plaintiff White was a nurse working at a prison infirmary, where she was assaulted by a county

   jail inmate. 183 F.3d at 1254-55. In Perez-Guerrero v. U.S. Atty General, 717 F.3d 1224 (11th

   Cir. 1994), Perez-Guerrero claimed his deportation to Mexico would violate his substantive due

   process right to protection by the government, because he had cooperated with the government in

                                                    9
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 10 of 14



   testifying against corrupt Mexican law enforcement officials, and would likely be killed by those

   individuals if returned to Mexico.

          All of these cases involved a claim, under substantive due process, to a right to protection

   from a third party’s criminal conduct. Moreover, as the Report and Recommendation correctly

   noted, the doctrine is triggered, if at all, when the government affirmatively places the individual

   in a position of danger which was distinguishable from that of the general public. D.E. 63 at 58,

   citing Mitchell v. Duval County Sch. Bd., 107 F.3d 837, 839 (11th Cir. 1997).

          Petitioners seek protection from a communicable disease, which is not a third party.

   Moreover, petitioners assail the government for failing to implement CDC Guidelines and

   detention standards to protect them from the COVID-19 virus. However, the Supreme Court

   has noted that, “the Constitution does not guarantee due care on the part of state officials;

   liability for negligently inflicted harm is categorically beneath the threshold of constitutional due

   process.” County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998)(citation omitted).

   Consequently, the Report and Recommendation’s finding that affirmative conduct would be

   required is correct.

          Petitioners’ claim that substantive due process includes protection from a virus in a

   custodial setting should be rejected for another reason. In Collins v. City of Harker Heights,

   Texas, 503 U.S. 115 (1992), the Supreme Court rejected the notion that the due process clause

   imposes a duty upon a municipality to train or warn employees about known hazards in the

   workplace. In doing so, the Supreme Court noted that, “the Court has always been reluctant to

   expand the concept of substantive due process because guideposts for responsible

   decisionmaking in this uncharted area are scarce and open ended.” Id. at 125, citing Regents v.

   Univ. of Mich. v. Ewing, 474 U.S. 214, 225-226 (1985). The Court added, “[t]he doctrine of



                                                    10
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 11 of 14



   judicial self-restraint requires us to exercise the utmost care whenever we are asked to break new

   ground in this field.” Id.

          Petitioners’ state created danger theory would clearly be an unwarranted expansion of

   substantive due process rights. In their Objections, petitioners rely upon Kaucher v. County of

   Bucks, 455 F.3d 418 (3rd Cir. 2006), where a corrections officer and his wife sued his county

   employer after being infected with the MRSA skin infection. D.E. 70 at 12-13. They claimed

   the county engaged in “conscience shocking” conduct in creating dangerous conditions that led

   to the spread of the infection, in failing to offer sufficient medical treatment to infected inmates

   and corrections officers, and in misrepresenting the risks of infection. Id. at 424. They

   contended that defendants should be held liable for this conduct under the state created danger

   doctrine. The district court granted summary judgment to the defendants.

          On appeal, the Third Circuit affirmed, finding that the Kauchers failed to state a

   cognizable substantive due process claim. Specifically, the court found that the Kauchers could

   not state a valid claim under the state created danger doctrine. “At best, they claim defendants

   failed to provide a safe working environment at the jail, free from risk of infection. Collins

   forecloses this claim as a basis for substantive due process liability.” Id.

          The Report and Recommendation properly found that petitioners have not established a

   substantial likelihood of succeeding on the merits of their state created danger claim.

          IV.     THE REPORT AND RECOMMENDATION CORRECTLY FOUND THAT
                  PETITIONERS HAD NOT SHOWN A SUBSTANTIAL LIKELIHOOD OF
                  SUCCESS ON THEIR ACCARDI CLAIM

          In their objections to the Report and Recommendation’s finding that petitioners had not

   demonstrated a substantial likelihood of success on the merits of their Accardi claim, petitioners

   argued defendants “attempt to blunt the force of the Accardi doctrine by mistakenly attempting



                                                    11
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 12 of 14



   to reframe the dispute as one about medical care, which it is not.” D.E. 70 at 19. They even go

   so far as to state, “Put simply, this is not a case about medical care.” D.E. 70 at 20.

          If this is not a case about medical care, then one wonders why petitioners submitted the

   declarations of three physicians, rendering opinions critical of the manner in which ICE was

   failing to follow proper procedures to minimize the risk of COVID-19 infection to detainees in

   their custody. Indeed, the Accardi claim is based upon petitioners’ assertion that ICE has not

   followed the Centers for Disease Control (CDC) Interim Guidance on Management of

   Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities (March 23,

   2020). The CDC Guidelines petitioners rely upon were prepared by physicians and other

   medical scientists, to provide guidance on practices to prevent the spread of COVID-19 infection

   in detention facilities. Physicians not only treat individuals who have infectious diseases, they

   provide guidance and counsel on how to avoid being infected by such diseases. Thus, medical

   care in a detention facility is not only the diagnosis and treatment of detainees’ illnesses, but also

   the implementation of procedures to prevent infection of detainees and staff by communicable

   diseases.

          The Report and Recommendation correctly analyzed the CDC Guidelines, and concluded

   that, “[p]etitioners have not established a substantial likelihood of prevailing on the merits

   because applicable CDC Guidelines contain a substantial amount of flexibility and courts

   confronted with emergency motions to release state and federal prisoners and detainees because

   of COVID-19 have relied on this adaptability when denying applications for release of inmates

   or detainees.” D.E. 63 at 61.

          The front cover page of the CDC Guidelines contains the following statement:

                  The guidance may need to be adapted based on individual
                  facilities’ physical space, staffing, population, operations, and

                                                    12
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 13 of 14



                  other resources and conditions.

   CDC Guidelines at 1 (emphasis in original). Plainly, the CDC recognized that each detention

   facility’s administrator and health care professionals would have to adapt the Guidelines to suit

   each individual facility. “At this time, different facility types (e.g. prison vs. jail) and sizes

   are not differentiated. Administrators and agencies should adapt these guiding principles

   to the specific needs of their facility.” CDC Guidelines at 3 (emphasis in original).

           Petitioners appear to believe that their Accardi claim, if proven, entitles them to release.

   D.E. 70 at 18. They assail the Magistrate Judge for concluding that, “regardless of which of the

   counts they rely on, Petitioners are seeking release from custody – but that remedy is

   unavailable in the Eleventh Circuit under these circumstances.” D.E. 63 at 51(emphasis in

   original).

           The Magistrate Judge is correct. Under Gomez, even if petitioners could demonstrate

   that ICE violated their rights under the due process clause by providing inadequate medical care,

   the only appropriate remedy “would be an injunction against practices that are in violation of the

   Eighth Amendment or a mandatory injunction to bring his treatment up to constitutional

   standards.” Gomez, 899 F.2d at 1127.       If a violation of a constitutional right would not entitle

   them to release, petitioners can hardly claim they would be entitled to more relief for an Accardi

   violation, even if it was proven.

                                             CONCLUSION

           Petitioners’ Objections to the Report and Recommendation are meritless. The Report and

   Recommendation correctly determined the legal standard applicable to immigration detainees,

   and properly applied Gomez to find that release is not an available remedy. Also, the Report

   correctly found that the state created danger doctrine does not apply, and that petitioners had not



                                                    13
Case 1:20-cv-21553-MGC Document 72 Entered on FLSD Docket 04/26/2020 Page 14 of 14



   demonstrated a substantial likelihood of success on their Accardi theory.

   DATED:         April 26, 2020                Respectfully submitted,

   JOSEPH H. HUNT                               ARIANA FAJARDO ORSHAN
   Assistant Attorney General                   UNITED STATES ATTORNEY
   Civil Division
   U.S. Department of Justice

   WILLIAM C. PEACHEY                   By:     __s/ Dexter A. Lee_______________
   Director, District Court Section             DEXTER A. LEE
   Office of Immigration Litigation             Assistant U.S. Attorney
                                                Fla. Bar No. 0936693
   YAMILETH G. DAVILA                           99 N.E. 4th Street, Suite 300
   Assistant Director                           Miami, Florida 33132
                                                (305) 961-9320
   MICHAEL A. CELONE                            Fax: (305) 530-7139
   Senior Litigation Counsel                    E-mail: dexter.lee@usdoj.gov
   District Court Section
   Office of Immigration Litigation
   Civil Division                               s/Natalie Diaz
   U.S. Department of Justice                   NATALIE DIAZ
   P.O. Box 878, Ben Franklin Station           ASSISTANT U.S. ATTORNEY
   Washington, D.C. 20044                       Florida Bar No. 85834
   (202) 305-2040                               E-mail: Natalie.Diaz@usdoj.gov
   E-mail: Michael.A.Celone@usdoj.gov           99 N.E. 4th Street, Suite 300
                                                Miami, Florida 33132
                                                Telephone: (305) 961-9306

                                                ATTORNEYS FOR DEFENDANTS

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 26, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.



                                                __s/ Dexter A. Lee______________________
                                                DEXTER A. LEE
                                                Assistant U.S. Attorney




                                                  14
